Case 2:20-cr-00006-GMN-NJK Document 10 Filed 05/20/20 Page 1 of 4
Case 2:20-cr-00006-GMN-NJK Document 10 Filed 05/20/20 Page 2 of 4
Case 2:20-cr-00006-GMN-NJK Document 10 Filed 05/20/20 Page 3 of 4
       Case 2:20-cr-00006-GMN-NJK Document 10 Filed 05/20/20 Page 4 of 4



 1          6.      The additional time requested by this stipulation is excludable in computing the time

 2 within which trial herein must commence pursuant to the Speedy Trial Act, Title 18, United States

 3
     Code, Section 3161 (h)(l)(D) and Title 18, United States Code Section 3161 (h)(7)(A) considering
 4
     the factors in Title 18, United States Code, Sections 3161 (h)(7)(B)(I) and 3161 (h)(7)(B)(iv).
 5
            7.      For all the above-stated reasons, the ends of justice would best be served by a
 6
     continuance of the current Sentencing Hearing.
 7
 8                                       CONCLUSIONS OF LAW

 9          Denial of this request for continuance could result in a miscarriage of justice.
10                                                 ORDER
11
            IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled for May 26,
12 2020 at 4:00 p.m., is continued to the 8th day of July, 2020, at 10:00 a.m. in Courtroom 7D

13 before Judge Gloria M. Navarro.

14          IT IS SO ORDERED.

15          DATED this ___
                        20 day of ____
                                    May _, 2020.

16
17

18                                                HONORABLE GLORIA M. NAVARRO
                                                  U.S. DISTRICT COURT JUDGE
19
20

21

22

23

24

25

26

27
28
                                                       4
